          Case 4:16-cv-07387-JSW Document 92-1 Filed 12/30/19 Page 1 of 2



1    MICHAEL J. SMIKUN (Admitted Pro Hac Vice)
     CALLAGY LAW, P.C.
2    Mack Cali Centre II
     650 From Road – Suite 565
3    Paramus, New Jersey 07652
     Telephone: (201)261-1700
4    Facsimile: (201)621-6236
     E-mail: msmikun@callagylaw.com
5
     [Additional counsel listed on signature page.]
6
     Attorneys for Plaintiffs
7    PARKRIDGE LIMITED AND MABEL MAK

8                                  UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA

10   PARKRIDGE LIMITED, a Hong Kong                   Case No. 4:16-cv-07387-JSW
     corporation, by Mabel Mak, and MABEL MAK,
11   an individual,                                   DECLARATION OF MICHAEL J.
                                                      SMIKUN, ESQ. IN SUPPORT OF
12                          Plaintiffs,               PLAINTIFF’S RESPONSE IN
                                                      OPPOSITION TO DEFENDANTS’
13           v.                                       MOTION TO CONFIRM ARBITRATION
                                                      AWARD AND LIFT STAY
14   INDYZEN, INC., a California
     corporation, and PRAVEEN NARRA                   Hon. Jeffrey S. White
15   KUMAR, an individual,
                                                      Date: January 24, 2020
16                          Defendants.               Time: 9:00 a.m.
                                                      Dept.: Courtroom 5, 2nd Floor
17
                                                      Complaint Filed:   December 29, 2016
18

19   INDYZEN, INC., a California corporation,
20                          Counter-Plaintiffs,
21           v.
22   PARKRIDGE LIMITED, a Hong Kong
     corporation, by Mabel Mak, BOON
23   GLOBAL LIMITED, a Hong Kong
     company, F8 VIETNAM COMPANY
24   LIMITED, a Vietnam company,
     CALIFORNIA FITNESS & YOGA
25   CENTERS COMPANY LIMITED, a
     Vietnam company, and RANDY
26   DOBSON, an individual,
27                          Counter-Defendants.
                                                                              Case No. 4:16-cv-07387-JSW
28   DECLARATION OF MICHAEL J. SMIKUN, ESQ. IN SUPPORT OF PLAINTIFF’S RESPONSE
     IN OPPOSITION TO DEFENDANTS’ MOTION TO CONFIRM ARBITRATION AWARD AND
     LIFT STAY
         Case 4:16-cv-07387-JSW Document 92-1 Filed 12/30/19 Page 2 of 2



1          I, Michael J. Smikun, Esq. declare as follows:
2             1. I am a partner at Callagy Law, P.C., attorneys for Plaintiffs Parkridge Limited and
3          Mabel Mak (collectively “Plaintiffs”). I make this declaration in support of Plaintiff’s Response
4          in Opposition to Defendants’ Motion to Confirm Arbitration Award and Lift Stay. The facts

5          stated herein are true of my knowledge.
              2. Attached hereto as Exhibit A is a true and correct copy of the Final Arbitration Award
6
           dated August 19, 2019.
7
              3. Attached hereto as Exhibit B is a true and correct copy of the MorFit Agreement.
8             4. Attached hereto as Exhibit C is a true and correct copy of Claimant’s Demand for
9          Arbitration filed on July 15, 2017.
10            5. Attached hereto as Exhibit D is a true and correct copy of the Procedural Order entered

11         by Arbitrator Gary L. Benton on November 6, 2017.
              6. Attached hereto as Exhibit E is a true and correct copy of Respondent/Counter-
12
           claimant’s Amended Counterclaims filed on June 29, 2018.
13
              I declare under penalty of perjury under the laws of the United States of America that the
14         foregoing is true and correct.
15
     DATED: December 30, 2019                      CALLAGY LAW, P.C.
16

17
                                                   By:
18                                                          MICHAEL J. SMIKUN
19
                                                   CONSTANCE J. YU (SBN 182704)
20                                                 PUTTERMAN | YU LLP
                                                   345 California Street, Suite 1160
21
                                                   San Francisco, CA 94104-2626
22                                                 Telephone: (415) 839-8779
                                                   Facsimile: (415) 737-1363
23                                                 E-mail: cyu@plylaw.com

24                                                 Attorneys for Plaintiffs and Counter-Defendants
                                                   PARKRIDGE LIMITED and MABEL MAK
25

26

27
                                        1                     Case No. 4:16-cv-07387-JSW
28   DECLARATION OF MICHAEL J. SMIKUN, ESQ. IN SUPPORT OF PLAINTIFF’S RESPONSE
     IN OPPOSITION TO DEFENDANTS’ MOTION TO CONFIRM ARBITRATION AWARD AND
     LIFT STAY
